DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 				Response to Arguments
Applicant’s arguments, see pp. 6-7 of the Remarks, filed on 04/01/2022, with respect to the rejection of claims 11-15 under 35 U.S.C. 103 as being unpatentable over Freeman, U.S. Pat. No. 9,349,303, in view of Buchanan, Pub. No. U.S. 2016/60148495 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Furthermore, the argument directed to the amendment to independent claim 1 by incorporating into the claim the limitations of 11 and 12 has been fully considered and found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on Claim 1 and recites the limitation that according to the defibrillator “either the first mode or the second mode of the defibrillator or both the first mode and the second mode of the defibrillator, the one or more lights of the status indicator are illuminated in  the illumination pattern.” This limitation indicates the one or more lights of the status indicator are simultaneously illuminated in  the illumination pattern both in the first mode in which a ‘defibrillator ready’ status of defibrillator is indicated, and in the second mode in which a ‘defibrillator not-ready’ status of the defibrillator is indicated. However, its parent claim 1 as amended expresses that the one or more light of the status indicator are illuminated in the illumination pattern either the first mode or the second mode of the defibrillator. Hence, the scope of the limitation in claim 4, described above, cannot be determined and, therefore, renders the claim indefinite.
Claim 10 recites the limitation "a defibrillation according to claim 2" in line 1. There is insufficient antecedent basis for this limitation in the claim. Note: claim 10 has been considered for rejoinder but it depends from cancelled claim 2.
Appropriate corrections are required.
Allowable Subject Matter
Claims 1, 3, 5-9, and 13-17 are allowed.
Claims 4 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 6, 2022